Citation Nr: 1201051	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for low back arthritis.

2.  Entitlement to service connection for cervical spine nerve impingement. 

3.  Entitlement to service connection for paralysis of the median nerve.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision, which denied service connection for arthritis of the low back, nerve impingement of the cervical spine, and paralysis of the median nerve.

The Board notes that the Veteran was previously denied service connection for a low back strain in a November 1994 rating decision.  Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

The Board notes that a July 2009 statement of the case (SOC) also included the issues of entitlement to service connection for right shoulder torn rotator cuff with arthritis and a left shoulder condition.  In an October 2009 rating decision, the RO granted service connection for right and left shoulder rotator cuff tears with degenerative changes.  This decision was a complete grant of benefits with respect to the issues of service connection for right shoulder torn rotator cuff with arthritis and a left shoulder condition.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues are not currently on appeal before the Board.

In June 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Portland, Oregon, RO.  A transcript of this proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

Additionally, the Board notes that it is unclear from the Veteran's August 2008 notice of disagreement (NOD) whether he intended to appeal the July 2008 denial of his claim for service connection for bilateral hearing loss as well.  Therefore, the August 2008 NOD is referred to the AOJ to determine the Veteran's intention with regard to the denial of his claim for service connection for bilateral hearing loss. 

The issue of entitlement to service connection for low back arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in November 1994, the Veteran's claim of service connection for a low back strain was denied on the basis that there was no evidence of a low back disorder in service. 

2.  Evidence received since the November 1994 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for low back arthritis.

3.  On June 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for cervical spine nerve impingement is requested.

4.  On June 16, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for paralysis of the median nerve is requested.


CONCLUSIONS OF LAW

1.  The November 1994 RO decision denying the Veteran's claim of service connection for a low back strain is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for low back arthritis has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for cervical spine nerve impingement by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for paralysis of the median nerve by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for low back arthritis, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen is moot.  With respect to the Veteran's claims for entitlement to service connection for cervical spine nerve impingement and paralysis of the median nerve, these claims have been withdrawn, as discussed below.  As such, any error related to the VCAA solely with regard to these withdrawn claims is moot as well.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for low back arthritis.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for low back arthritis.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran's claim of service connection for a low back disability was denied in a November 1994 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2011).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2011).  The Veteran was notified of the November 1994 RO decision via a December 7, 1994, letter.  He did not file a timely appeal.  Therefore, the November 1994 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the United States Court of Appeals for Veterans Claims (Court), the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the November 1994 denial was that there was no evidence of a low back disorder in service.  At the time of this denial, service treatment records, VA medical records, and statements submitted by the Veteran and his family were considered. 

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, photographs of a ship, and VA medical records.
With regard to the Veteran's statements and hearing testimony, the Board notes that a layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

With this in mind, the Board notes that the Veteran specifically asserted at the June 2011 hearing that he currently experiences low back pain and that he has experienced this low back pain consistently since his active duty service.  The Board notes that the claims file does not contain similar statements from the Veteran prior to the November 1994 rating decision.

Therefore, as the newly submitted lay evidence specifically relates the onset of the Veteran's low back pain to his time on active duty, and, thus, speaks to the possibility that the Veteran has a current low back disability that began during his period of military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

2.  Entitlement to service connection for cervical spine nerve impingement and paralysis of the median nerve.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).

In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for cervical spine nerve impingement and paralysis of the median nerve and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  The withdrawal of the appeal of these claims was submitted at the June 16, 2011, Travel Board Hearing.  Accordingly, the Board does not have jurisdiction to review the appeal of the issues of entitlement to service connection for cervical spine nerve impingement and paralysis of the median nerve and they are dismissed.



ORDER

As new and material evidence has been received regarding the claim of service connection for low back arthritis, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

The appeal of the issue of entitlement to service connection for cervical spine nerve impingement is dismissed.

The appeal of the issue of entitlement to service connection for paralysis of the median nerve is dismissed.


REMAND

The Veteran is seeking entitlement to service connection for low back arthritis.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

As noted above, the Veteran specifically asserted at the June 2011 hearing that he currently experiences low back pain and that he has experienced this low back pain consistently since his active duty service.  The Veteran asserted in his August 2008 NOD that he spent the majority of his career in the Coast Guard riding the surf and seas in 36 and 44 foot vessels.  He asserted that the incessant pounding of the seas against the vessel takes a major toll on all of the body parts, as do in-water rescues in pounding surf and rocks.   

A review of the service treatment records reveals that the Veteran complained of back pain in December 1989.  In a May 1990 Report of Medical History, "DON'T KNOW" was marked with regard to the question of recurrent back pain.  It was further noted that the Veteran had arthralgia of the back. 

With regard to a current disability, recent VA medical records document complaints of low back pain.

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence, [including statements of the claimant]," and where, the claimant had been diagnosed to have tinnitus, and had proffered competent lay evidence that he had had continuous symptoms of the disorder [i.e., ringing in the ears] since his discharge.  Because there was evidence of record satisfying two of the requirements of the statute, i.e., competent evidence of a current disability or recurrent symptoms, and evidence indicating an association between the appellant's disability and his active service, but there was not of record, competent medical evidence addressing whether there is a nexus between his tinnitus and his active service, VA was to provide the claimant with a medical "nexus" examination.

In this case, as the current medical evidence reflects complaints of low back pain, and the Veteran is asserting that he has had back pain continuously since service, an observation which he is competent to make, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claim for service connection for a low back condition.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current low back condition of any kind that was caused or aggravated by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, the RO should obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include VA treatment records from 1993 to the present from the VA medical facility in Portland, Oregon.  


Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file, to specifically include records from 1993 to the present from the VA medical facility in Portland, Oregon.

2. Schedule the Veteran for a VA examination for his claimed low back disability.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed low back disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with any and all low back disabilities, to include a low back strain or low back arthritis.  Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's currently diagnosed low back disabilities were caused or aggravated by his active duty service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided. 

3. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the SOC.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


